UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Annual Report May 31, 2015 BARRETT GROWTH FUND Letter to Dear Shareholders: Shareholders May 31, 2015 The Barrett Growth Fund (the “Fund”) gained +13.70% for the fiscal year ended May 31, 2015.On a relative basis, the Fund outperformed the S&P 500 Index, which posted a total return of +11.81%.The Lipper Large-Cap Growth Funds Index advanced +14.34% over the same period. The Year in Review The U.S. stock market continues to hit new highs.As we highlighted in last year’s annual letter, it is our opinion that the single most important factor driving stock prices higher is the historically low level of interest rates.Individual and institutional investors alike are fed up with earning next-to-nothing in money market funds and are buying stocks that not only pay higher yields but also have the prospects for further dividend increases.As the market advances higher and higher it exerts a psychological pull to draw more and more money in.At the same time that we are observing higher demand for stock, corporations are shrinking the supply through aggressive stock purchases.Supply is being further reduced as merger and acquisition activity has accelerated in recent months. Except for the boost from low interest rates, the other factors that typically influence stock prices are not visibly supportive.For example, economic growth in nearly every major economic region of the world has been largely disappointing.Growth in the United States continues to be less than most economists, including those at the Federal Reserve, have predicted.Economic growth in China continues to be revised down.The regions most affected by lower commodity prices, such as Russia and Brazil, are in recession- like environments.If there are any bright spots in terms of economic growth, there has been some recovery in Japan and a bottoming out in Europe.The stock market is looking at these very muddy current economic conditions and expecting greater growth due to the continued tailwind of low interest rates, particularly in Europe. Corporate profit for U.S.- based corporations has also slowed.The very profitable energy sector has been punished by lower energy prices.Multinational companies have been hurt by a higher dollar, which results in less competitive prices and losses in currency translations.As mentioned above, there has been a marked increase in merger and acquisition activity across nearly all industries.This consolidation wave is an effort to find more cost savings and revenue sources during a period of subpar economic growth.In the last twelve months, large and small businesses are also starting to see higher wages pressure profitability for the first time.This is likely to continue as the unemployment rate finally rounds off to five percent or so. Investment Outlook As we have written in prior annual reviews, we think there are four major factors that typically have the largest influence on the direction of the stock market.These factors include the global economic growth rate, interest rate levels and direction, the 1 BARRETT GROWTH FUND valuation of the market, and investor psychology.At the current time we are thinking positively, but then again, sluggish economic growth and low interest rates worldwide are positive influences on the stock market.On the negative side, we think stock market valuations are high, but not at nose-bleed levels, and investor psychology is also high, but not at manic levels. As we highlighted at the top of this letter, we think the market’s focus is primarily on interest rates.Over the past year, the European Central Bank finally relented and adopted a similar bond buying strategy that the U.S. Central Bank had adopted to drive interest rates lower across all maturities.The Federal Reserve has completed that effort, and now is debating when to move to a more “normal” interest rate policy.The strength in stock and bond markets suggest that investors believe that interest rates will move up very gradually and not to levels that will effectively compete with dividend yields any time soon.The Federal Reserve Governors reinforce this outlook with repeated statements emphasizing the “gradual” move to more normal interest rate levels.If, in fact, this gradual increase in rates does occur, it is unlikely that the stock market will experience a bear market like correction. When we step back and put the last eight years in perspective, we would characterize the economic and financial global markets as experiencing one of the worst convulsions in modern history, followed by a subpar economic recovery but a healthier financial market recovery.It is our expectation that this economic trend is unlikely to change materially in the next few years.The financial markets may be more volatile than economic activity as markets digest higher interest rates over the intermediate term.Over the longer term, we continue to think that returns from stocks will outpace returns from bonds and cash. Top Ten Holdings (Percent of Net Assets)* Sector Weightings (Percent of Total Investments)* 1. Apple, Inc. % 2. The Walt Disney Co. % 3. Visa, Inc. – Class A % 4. Time Warner, Inc. % 5. NIKE, Inc. – Class B % 6. Alibaba Group Holding Ltd. % 7. Berkshire Hathaway, Inc. – Class B % 8. 3M Co % 9. Mead Johnson Nutrition Co % Cognizant Technology Solutions – Class A % * Portfolio characteristics are as of May 31, 2015, and are subject to change at any time. 2 BARRETT GROWTH FUND The Portfolio We continue to be pleased with the operating performance of the companies in the Fund.The Fund invests in companies of high quality as defined by very competitive market positions, high levels of profitability, several opportunities for long term growth, and shareholder driven managements.Over the past twelve months, many industry leaders contributed to positive performance.These well-known companies included Apple, Visa, Disney, Nike, Starbucks, and Costco.Other less iconic companies included Blackstone in financial services, AmerisourceBergen in drug distribution, Gilead Sciences in biotechnology, and Cognizant in technology services.With the decline in oil prices, energy companies detracted from absolute performance. Over the past year, we added several companies to the Fund that we expect to be important positive contributors going forward.We started positions in Bright Horizons, which operates child care facilities; Alibaba, the giant Chinese retailer/wholesaler; CVS Health, a leading drug retailer; Hain Celestial, a manufacturer of organic foods; Time Warner, a leader in television and film productions; and several others including Home Depot and Charles Schwab. We are very enthusiastic about the prospects for all the holdings in the Fund.We expect most of these companies to increase their dividends at rates far in excess of the rate of inflation.Many of these companies are likely to be involved in mergers and acquisitions, and several of the companies in the Fund will continue to repurchase significant amounts of their shares outstanding.Most importantly, we believe the companies in the Fund will continue to grow their earnings for many years. Thank you for your continued interest in the Fund. Robert J. Milnamow E. Wells Beck, CFA Lead Portfolio Manager Portfolio Manager 3 BARRETT GROWTH FUND Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of May 31, 2015.These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Foreign investments are subject to special risks not ordinarily associated with U.S. securities including currency fluctuations and social, economic and political uncertainties, which could increase volatility.These risks are magnified in emerging markets.The Fund may also invest in smaller and mid-capitalization companies, which involve a higher degree of risk and volatility than investments in larger, more established companies.The Fund may also invest in derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on Fund performance. The S&P 500® Index is a capitalization weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The performance of the S&P 500® Index reflects the reinvestment of dividends and capital gains, but does not reflect the deduction of any investment advisory fees. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. An index is unmanaged.Investors cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. The Barrett Growth Fund is distributed by Quasar Distributors, LLC. 4 BARRETT GROWTH FUND Expense Example – May 31, 2015 (Unaudited) As a shareholder of the Barrett Growth Fund, you incur ongoing costs, including:investment advisory fees; distribution and service (12b-1) fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six- month period (December 1, 2014 – May 31, 2015). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. However, the table does not include shareholder specific fees such as the $15.00 fee charged for wire redemptions. The table also does not include portfolio trading commissions and related trading costs, which are included in the Fund’s net asset value. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual net expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund with other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees, which, although not charged by the Fund, may be charged by other funds.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. Expenses Paid Beginning Ending During the Period* Account Value Account Value December 1, 2014 to December 1, 2014 May 31, 2015 May 31, 2015 Actual Barrett Growth Fund Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25% (which reflects the effect of the Adviser’s fee waiver and expense limitation agreement), multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 BARRETT GROWTH FUND * On March 30, 2010, the Fund changed its fiscal year end from June 30th to May 31st. This chart assumes an initial gross investment of $10,000 made on 6/30/2004. The S&P 500® Index is a capitalization-weighted index of five hundred large capitalization stocks, which is designed to measure broad domestic securities markets. The Lipper Large-Cap Growth Funds Index is an equally-weighted performance index, adjusted for capital gains distributions and income dividends, of the 30 largest mutual funds within the Growth Funds category, as reported by Lipper. Average Annual Total Returns as of May 31, 2015 One Year Three Year Five Year Ten Year –●– Barrett Growth Fund 13.70% 16.97% 12.65% 5.24% –■– S&P 500® Index 11.81% 19.67% 16.54% 8.12% –♦– Lipper Large-Cap Growth Funds Index 14.34% 19.35% 16.06% 8.09% RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS AND DISTRIBUTIONS. RETURNS SHOWN DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. IN THE ABSENCE OF FEE WAIVERS AND REIMBURSEMENTS, TOTAL RETURN WOULD BE REDUCED. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THEIR ORIGINAL COST. 6 BARRETT GROWTH FUND Schedule of Investments May 31, 2015 Shares Value COMMON STOCKS - 97.79% Broadcasting (except Internet) - 3.96% The Walt Disney Co. $ Building Material and Garden Equipment and Supplies Dealers - 1.14% Home Depot, Inc. Chemical Manufacturing - 13.19% AbbVie, Inc. Bristol Myers Squibb Co. Celgene Corp. (a) Ecolab, Inc. Gilead Sciences, Inc. (a) Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Clothing and Clothing Accessories Stores - 3.27% TJX Companies, Inc. Tiffany & Co. Computer and Electronic Product Manufacturing - 4.00% Apple, Inc. Credit Intermediation and Related Activities - 5.92% American Express Co. JPMorgan Chase & Co. Visa, Inc. - Class A Data Processing, Hosting and Related Services - 2.63% Automatic Data Processing, Inc. Food Manufacturing - 1.62% Hain Celestial Group, Inc. (a) Food Services and Drinking Places - 4.31% Dunkin’ Brands Group, Inc. Starbucks Corp. Furniture and Related Product Manufacturing - 1.06% Johnson Controls, Inc. General Merchandise Stores - 2.19% Costco Wholesale Corp. Health and Personal Care Stores - 2.10% CVS Health Corp. Insurance Carriers and Related Activities - 5.16% Berkshire Hathaway, Inc. - Class B (a) Verisk Analytics, Inc. - Class A (a) Leather and Allied Product Manufacturing - 3.38% NIKE, Inc. - Class B The accompanying notes are an integral part of these financial statements. 7 BARRETT GROWTH FUND Schedule of Investments (Cont’d) May 31, 2015 Shares Value Machinery Manufacturing - 1.12% General Electric Co. $ Merchant Wholesalers, Nondurable Goods - 2.02% AmerisourceBergen Corp. Miscellaneous Manufacturing - 4.82% 3M Co. Stryker Corp. Motion Picture and Sound Recording Industries - 3.46% Time Warner, Inc. Oil and Gas Extraction - 3.74% Anadarko Petroleum Corp. Devon Energy Corp. EOG Resources, Inc. Other Information Services - 5.74% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) Professional, Scientific, and Technical Services - 5.97% Accenture PLC - Class A (b) Cognizant Technology Solutions Corp. - Class A (a) Nielsen NV (b) Publishing Industries (except Internet) - 1.44% Microsoft Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 9.34% Alibaba Group Holding Ltd. - ADR (a) BlackRock, Inc. Blackstone Group LP Charles Schwab Corp. Social Assistance - 1.71% Bright Horizons Family Solutions, Inc. (a) Support Activities for Mining - 2.56% Schlumberger Ltd. (b) Transportation Equipment Manufacturing - 1.94% WABCO Holdings, Inc. (a) Total Common Stocks (Cost $12,347,604) The accompanying notes are an integral part of these financial statements. 8 BARRETT GROWTH FUND Schedule of Investments (Cont’d) May 31, 2015 Shares Value SHORT-TERM INVESTMENTS - 2.02% Money Market Fund - 2.02% Fidelity Institutional Government Portfolio - Class I, 0.010% (c) $ Total Short-Term Investments (Cost $393,940) Total Investments (Cost $12,741,544) - 99.81% Other Assets in Excess of Liabilities - 0.19% Total Net Assets - 100.00% $ ADR American Depositary Receipt (a) Non-income producing security. (b) Foreign-issued security. (c) Variable rate security; the rate shown represents the rate at May 31, 2015. The accompanying notes are an integral part of these financial statements. 9 BARRETT GROWTH FUND Statement of Assets and Liabilities May 31, 2015 ASSETS Investments, at value (cost $12,741,544) $ Dividends and interest receivable Investment receivable Other assets Total assets LIABILITIES Payable for distribution fees Payable to affiliates Payable to Advisor Investments securities purchased Accrued expenses and other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 10 BARRETT GROWTH FUND Statement of Operations For the Year Ended May 31, 2015 INVESTMENT INCOME Dividend income (net of foreign withholding taxes of $1,050) $ Interest income 55 Total Investment Income EXPENSES Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Federal and state registration fees Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Custody fees Other expenses Total expenses Less waivers and reimbursement by Adviser (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets from operations $ The accompanying notes are an integral part of these financial statements. 11 BARRETT GROWTH FUND Statements of Changes in Net Assets Year Ended Year Ended May 31, 2015 May 31, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared Cost of share redeemed ) ) Net increase/(decrease) in net assets resulting from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of these financial statements. 12 BARRETT GROWTH FUND Financial Highlights Per share data for a share of capital stock outstanding for the entire period and selected information for each period are as follows: Years Ended May 31, NET ASSET VALUE Beginning of period $ OPERATIONS Net investment income (loss)1 ) Net realized and unrealized gains (losses) on securities ) Total from investment operations ) LESS DISTRIBUTIONS Distributions from net investment income ) ) ) — — NET ASSET VALUE End of year $ Total return2 % % % )% % Net assets at end of year (000s omitted) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before expense reimbursement3 % After expense reimbursement3 % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS Before expense reimbursement3 )% )% )% )% )% After expense reimbursement3 % )% Portfolio turnover rate2 37
